By the Court.
The allegation in this complaint, that the defendant kept intoxicating liquor “ with intent to sell the same in this Commonwealth, he not being authorized to sell the same in said Commonwealth for any purpose under the provisions of the acts of this Commonwealth, or by any legal authority whatever,” is sufficient. It excludes the idea, that the liquors alleged to be kept were such as he had a right to sell. A like allegation has been held sufficient in several cases, which are decisive of the case at bar. Commonwealth v. Hart, 11 Cush. 180. Commonwealth v. Gilland, 9 Gray, 3. Commonwealth v. Purtle, 11 Gray, 78.

Exceptions overruled.